DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3, 7-12, 15-26 are pending. The amendment dated 10/13/2020 has been entered. Claims 16-24 are withdrawn. Claims 1-3, 7-12, 15, 25-26 are under consideration.
Maintained & modified /Claim Rejections - 35 USC § 103Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
(1) 	Claims 1-3, 15, 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS).
Regarding claims 1, 25-26, Broedel teaches an expression vector capable of directing the expression and secretion of a protein in a suitable host cell, wherein the expression vector comprises a nucleic acid encoding a fusion protein comprising YebF carrier protein, or a biologically active variant or portion thereof, and the protein, polypeptide or peptide, operably linked to control sequences compatible with the host cell, and a secretory signal YebF as a carrier protein for the extracellular production of a recombinant protein, polypeptide or peptide ([0058]; the plasmid map shown in FIGS. 4A and 4B). Broedel teaches a "peptide" is polymer of four to 20 amino acids, a "polypeptide" is a polymer of 21 to 50 amino acids and a "protein" is a polymer of more than 50 amino acids [0039] (instant claim 2). The expression vectors carrying signal sequences, a target gene, and a carrier gene to direct the secretion of the peptide into growth medium and YebF could facilitate the export of other proteins, C-terminal fusions were made by inserting the coding sequences for mature alkaline phosphatase (E. coli phoA), .alpha.-amylase (Bacillus subtilis X-23, amy) and the human IL-2, between the C-terminal residue of YebF and the His tag. After induction, all three proteins were found to accumulate in the medium, indicating that the YebF protein effect extracellular transport of the fused protein. YebF thus represents a potentially useful tool for facilitating the extracellular export of recombinant proteins [0057], The fusion of a target protein, linked to the carboxyl end of YebF which is transported to growth medium thus facilitates the extracellular export of the desired protein, polypeptide or peptide, as described in Example 2. The use of YebF as a carrier for recombinant proteins provides a tool to circumvent toxicity and other contamination issues associated with protein production in E. coli [0058].
Broedel does not teach an adeno-associated virus (AAV).
However, at the time of filing, Foti teaches AAV an expression construct for expression in a mammalian cell, the expression construct coding for a heterologous polypeptide comprising at least 51 amino acids comprising from the N-terminal to the C-terminal a mammalian signal peptide (fibronecting constitutive secretion signal, FIB), a propeptide oalanin. and a neuropeptide (galanin or NPY 13-36), wherein said neuropeptide is cleavable from the propeptide by furin at a furin site, and wherein the furin site is optimal for cleavage (Fig. 3-12, constructs E and G, as depicted below) (instant claim 3).

    PNG
    media_image1.png
    593
    455
    media_image1.png
    Greyscale

Foti teaches using small peptide fragments in an AAV context could allow for multiple therapeutic peptides to be expressed from a single vector cassette (p 78, 1st paragraph). Foti teaches use a single AAV vector that upon transduction causes cells to express and secrete two gene products simultaneously; and also to study the interaction of vector-mediated secretion of galanin and NPY on limbic seizure behavior. Foti have shown in vitro and in vivo that our constructs mediate the expression of a chimeric fusion protein that upon intracellular processing gets cleaved and constitutively secreted as two functional proteins (instant claim 15). These results expand the utility of engineering a proteolytic cleavage site in an AAV vector cassette (p 78 2nd paragraph).
Broedel and Foti do not teach the small peptide is Angiotensin (Ang) 1-7.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the AAV vector carrying the small peptide as disclosed by Broedel and Foti by substituting the small peptide with the Ang 1-7 as disclosed by Roks given both secreted peptides are secreted by means tor releasing small peptides, wherein the delivery is an AAV vehicle for releasing a small peptide and which delivery vehicle comprises elements as disclosed by Broedel and Foti and Roks.
It would have been obvious to one of ordinary skill in the art for substituting the Broedel and Foti AAV with the Roks AAV comprising a sequence encoding Ang heptapeptide, and by operatively associating the Ang heptapeptide sequence with the furin cleavage site, to release the secretion of the small based on the high degree of skill in the art of molecular biology at the time of filing, and the teaching in Broedel and Foti and Roks for making recombinant AAV vectors, the skilled artisan would have had a reasonable expectation of 
One would have been motivate to do so to receive the expected benefit of the small the Ang heptapeptide sequence operatively associated with protease cleavage site to be recognized and cut by a proteolytic enzyme for its release from the cells into the targeting site as Roks suggests preventing and/or reducing the formation to neointima comprising delivering to cells of an individual Ang heptapeptide, Roks provides motivation for preventing and/or reducing the formation of neointima comprising delivering to cells of an individual Ang heptapeptide, wherein use is made of a delivery vehicle that includes means for releasing Ang heptapeptide. Roks provides motivation for making an AAV encoding Ang heptapeptide where Ang heptapeptide is under the transcriptional control of an oxygen tension inducible promoter in order to provide a mechanism for a production of Ang heptapeptide predominantly when there is a need for it, thus obviating at least in part other control mechanisms for targeting expression to relevant cells.
Given that both Broedel and Foti and Roks protein of interest and their functions are known in the art arid because both proteins can be used to be secreted as cleaved to obtain the protein molecule itself, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Thus, the claimed invention as a whole is prime fade obvious in the absence of evidence to the contrary.
Response to arguments 
1.	Applicants argue Broedel and Foti do not teach angiotensin (ang) 1-7.  Applicants’ arguments have been fully considered but are not persuasive.
In response, Roks teaches angiotensin (ang) 1-7 as set forth in the new rejection above.
2.	Applicants argue the claimed invention is based on the discovery that the continuous delivery of a small peptide through a peptide secretion by-stander effect, in which cells infected by the AAV virus serve as a depot for the continuous secretion of the peptide for entry into neighboring cells in a tissue, provided unexpectedly effective therapeutic properties. See Application at paragraphs [0023], [0042]-[0043] and [0073]. According to the Application, an AAV vector encoding a precursor fusion polypeptide comprising an Angl-7 small peptide, and carrier protein and secretory signal peptide segments, the latter of which are cleaved from the polypeptide after the polypeptide is secreted from infected cells, provides continuous delivery of Angl-7 to neighboring cells in tissue.  This continuous delivery confers benefits useful for long-term therapy, as it provides for the production and secretion of the peptide from infected cells (such as blood vessel endothelial cells) toward and across a wider area, for example, an entire organ. Applicant’s arguments have been fully considered but are not persuasive.
It is well known in the art that providing an AAV nucleic acid construct including at a nucleic acid encoding a small peptide in frame with a nucleic acid encoding a secretory signal peptide and infecting a mammalian cell under conditions that permit expression of the peptide the delivery of the small peptide is secreted into the surrounding cells. In the instant case the small peptide is the heptapeptide Ang1-7 in frame with a secretory signal and therefore, it must necessarily show sustained secretion. Further, the AAV nucleic acid construct disclosed in combination of prior art reference that has an identical or substantially identical structure of the 

(2) 	Claims 1, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS) as applied to claim 1-3, 15, 25-26 above, and further in view of Rosen (US20030171267).
The teachings of Broedel and Foti/Roks apply here as indicated above.
Broedel and Foti/Roks do no teach wherein the carrier protein is albumin.
However, at the time of filing, Rosen teaches the role of albumin as a carrier molecule and its inert nature are desirable properties for use as a carrier and transporter of polypeptides in vivo [0005]. The use of albumin as a component of an albumin fusion protein as a carrier for various proteins has been suggested in WO 93/15199, WO 93/15200, and EP 413 622. The use of N-terminal fragments of human serum albumin (HA) for fusions to polypeptides has also been proposed (EP 399 666). A suitable host is then transformed or transfected with the fused nucleotide sequences, so arranged on a suitable plasmid as to express a fusion polypeptide. The expression may be effected in vitro from, for example, eukaryotic cells, or in vivo e.g. from a transgenic organism [0005]. Rosen also teaches albumin fusion proteins of the ex vivo or in vivo, using an adeno-associated virus (AAV) [0384].
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify using AAV expression vector capable of directing the expression and secretion of a protein in a suitable host cell, wherein the expression vector comprises a nucleic acid encoding a fusion protein comprising YebF carrier protein, and the protein, polypeptide or peptide, operably linked to control sequences compatible with the host cell, and a secretory signal sequence for directing the secretion of the fusion protein as disclosed by Broedel and Foti/Roks by using albumin a carrier protein in an AAV vector for the role of albumin as a carrier molecule and its inert nature are desirable properties for use as a carrier and transporter of polypeptides in vivo as disclosed by Rosen.
One would have been motivated to substitute for albumin carrier protein to receive the expected benefit of albumin as a carrier protein would provide additional advantages such as increased solubility, stability and circulating time of the secreted polypeptide, or decreased immunogenicity. There was a reasonable expectation of using albumin because both methods result in the secretion of a protein in the medium. Therefore, using either method would have resulted in directing the secretion of the fusion protein having albumin as a carrier protein for the secreted extracellular production of a protein in a stabilized and circulating form.
Thus, the claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.
Response to arguments 

In response, Roks teaches angiotensin (ang) 1-7 as set forth in the new rejection above.

(3) Claims 1, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS) as applied to claim 1-3, 15, 25-26 above, and further in view of Flotte, (Human Gene Therapy, 18: 245-256, 2007, IDS).
The teachings of Broedel and Foti/Roks apply here as indicated above.
Broedel and Foti/Roks do not teach carrier protein is alpha-1 -antitrypsin.
However, at the time of filing, Flotte teaches preclinical characterization of rAAV virus type 1 -pseudotyped vector show dissemination of vector genome to distant sites (title). To translate the potential advantages of recombinant adeno-associated virus type 1 (rAAV!) vectors into a clinical application for muscle-directed gene therapy for alpha-1 -antitrypsin (AAT) deficiency, we performed safety studies in 170 C57BL/6 mice and 26 New Zealand White rabbits. A mouse biodistribution study was performed in 5 cohorts of 10 mice, receiving intramuscular injections at the same doses; as well as in a lower dose cohort (3 x 10s VG; equivalent to 1.2x1010 VG/kg); and in 4 other cohorts (excluding the vehicle control) injected with identical doses intravenously. Finally, biodistribution was examined in rabbits, with serial collection of blood and semen, as well as terminal tissue collection. Two significant findings were present, both of which were dose dependent. First, inflammatory cell infiltrates 3 VG. This was not associated with loss of transgene expression. Second, vector DNA sequences were detected in most animals, levels being highest with the highest doses and earliest time points. Vector DNA was also present in liver, spleen, kidneys, and a number of other organs, including the gonads of animals receiving the highest dose. Likewise, vector DNA was present in the semen of male rabbits at higher doses. The copy number of vector DNA in the blood and semen declined over time throughout the study. These two dose-dependent findings have served to guide to the design of a phase 1 human trial of rAAVI-AAT (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify using AAV expression vector capable of directing the expression and secretion of a protein in a suitable host cell, wherein the expression vector comprises a nucleic acid encoding a fusion protein comprising YebF carrier protein, and the protein, polypeptide or peptide, operably linked to control sequences compatible with the host cell, and a secretory signal sequence for directing the secretion of the fusion protein as disclosed by Broedel and Foti/Roks by using by using alpha-1-antitrypsin carrier protein as disclosed Flotte for the biosdistribution of the secreted peptide into distal sites. 
One would have been motivated to substitute Yeb carrier protein with alpha-1-antitrypsin carrier protein to receive the expected benefit of the alpha-1-antitrypsin carrier protein vector DNA sequences to detect, levels being highest with the highest doses and earliest time points and the vector presence in distant sites in dose-dependent fashion to guide the design of a phase 1 human trial of rAAV-AAT.
There would have been a reasonable expectation of success in using alpha-1 -antitrypsin carrier because both methods would result in secretion of the therapeutic peptide in the extracellular medium for the biosdistribution of the secreted peptide into distal sites.

Response to arguments
Applicants argue Broedel and Foti do not teach angiotensin (ang) 1-7. Applicant’s arguments have been fully considered but are not persuasive.
In response, Roks teaches angiotensin (ang) 1-7 as set forth in the new rejection above.
(4) Claims 1, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS) as applied to claim 1-3, 15, 25-26 above,  and further in view of Multhoff (Methods 43 (2007) 229-237).
The teachings of Broedel and Foti/Roks apply here as indicated above.
Broedel and Foti/Roks do not teach a carrier protein is a heat shock protein.
However, at the time of filing, Multhoff teaches heat shock protein 70 (Flsp70) in the cytosol these proteins play an essential role as molecular chaperones by assisting the correct folding of nascent and stress-accumulated misfolded proteins, preventing protein aggregation,  transport of proteins, and supporting antigen processing and presentation. Following stress, intracellularly located HSPs fulfill protective functions and thus prevent lethal damage (abstract). HSPs act as carriers for immunogenic peptides, induce cytokine release or provide recognition sites for natural killer (NK) cells (abstract).

One would have been motivated to substitute the YebF carrier protein to receive the expected benefit of the Flsp70 in the cytosol to play an essential role as molecular chaperones by assisting the correct folding of nascent and stress-accumulated misfolded proteins, preventing protein aggregation, for the transport of proteins for secretion.
There would have been a reasonable expectation of success in using FISP70 carrier because both methods would result in secretion of the therapeutic peptide in the extracellular medium and Hsp70 in the cytosol to play an essential role as molecular chaperones by assisting the correct folding of nascent and stress-accumulated misfolded proteins, preventing protein aggregation, for the transport of proteins for secretion.
Thus, the claimed invention as a whole is prime fade obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Broedel and Foti do not teach angiotensin (ang) 1-7. Applicant’s arguments have been fully considered but are not persuasive.

(5) Claims 1,10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS) as applied to claim 1-3, 15, 25-26 above, and further in view of Weis [WO 2008/000445, published (03.01.2008) IDS].
The teachings of Broedel and Foti/Roks apply here as indicated above.
Broedel and Foti/Roks do not teach, wherein elements (i)-(iv) are arranged in a 5”-3” order on a polynucleotide molecule.
However, at the time of filing, Weis discloses an expression vector for enhanced expression of a protein of interest, encoding a fusion protein comprising: (A1) a secretory signal sequence; (A2) a solubilizing agent; (A3) a proteolytic cleavage site; and (A4) a protein of interest (p 49, claim 1), wherein the protein of interest (A4) is selected from a-anti-trypsin (p 51, claim 9), expression vector arranged as suitable, i.e. in any order allowing to express and secrete a fusion protein and to carry out proteolytic cleavage in order to have its components ((A2), (solubilizing agent) and (A4), protein of interest)) separated at the end of the secretion process (p 14, lines 5-8), wherein component (A4) may also be exchanged by component A2 and vice versa (p 14, line 15), thus meets the limitations of steps (i)-(iv) (instant claims 1,25 of the instant invention). Weis discloses the order of the components (A1-A4) (p 49, claim 1), wherein A1 comprises the secretory signal sequence, wherein the signal sequence is 5’ to the sequence encoding component A2 carrier protein a-anti-trypsin the sequence encoding the cleavage site A3 and the sequence encoding the small peptide A4 a protein of interest (p 49, claim 1; (p 14, lines 5-8; p 46 lines 6-10) (claim 2). Weis discloses, wherein the Furin (p 51, lines 7-11) (instant claim 3). Weis discloses suitable expression vectors for the vector include nucleic acid sequence includes e.g. a DNA element, that provides autonomously replicating extrachromosomal plasmids derived from animal viruses (e.g. bovine papilloma virus, polyomavirus, adenovirus, or SV40, etc.) (p 20, lines 29-32) (instant claim 5). The A4 (protein of interest) component is protein a-anti-trypsin (p 51, claim 9), wherein component (A4) may also be exchanged by component A2 (solubilizing agent) and vice versa (p 14, line 15), thus the solubilizing agent is exchanged with the a-anti-trypsin carrier protein, thus meets the limitation, wherein the component A2 carrier protein is a-anti-trypsin (claim 8 of the instant invention). Weis discloses, wherein the solubilizing agent (A2) is selected from the group consisting of maltose-binding protein (MBP), glutathione-S-transferase (GST) thioredoxin (TRX), ubiquitin, protein A, DsbA, domain 1 of IF2 protein of E. coli; NusA and chaperones and chaperone cofactors including Hsp100, Hsp90, Hsp70, Hsp90, Hsp25 (p 49, claim 6) (claim 9). The components (A1), (A2), (A3), (A4) of the fusion protein as encoded by the expression vector (A) are arranged in an order of (A 1), (A2), (A3) or (A4) (p 11, lines 20-29; p 19, lines 23-27) (p 19, lines 21-30) (instant claim 10). The component (A4) may also be exchanged by component A2 and vice versa (p 14, lines 4-15), wherein expression vector encoding a fusion protein and encoding a protease and the naturally occurring 5' region(s) adjacent to components of the fusion protein and/or to the protease may be retained and employed for transcriptional and translational regulation in expression vectors (p 19, lines 23-27), thus meets the limitation wherein elements (i)-(iv) are arranged in a 5’-3’ order on polynucleotide molecule except that elements (it) and (iv) are switched (instant claim 11). The proteolytic cleavage sites comprise, without being limited thereto, proteolytic cleavage sites of subtilisins (including PC2, pel/PC3,PACE4, PC4, PCS/PC6, LPc/PC7IPCS/SPC7 and SKI-1 (p 9, lines 21-24). Weis discloses the both fusion partners are linked via the protease recognition sequence for blood coagulation factor Xa (p 3, lines 32-33) (instant claim 12). Weis (instant claim 15).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify using AAV expression vector capable of directing the expression and secretion of a protein in a suitable host cell, wherein the expression vector comprises a nucleic acid encoding a fusion protein comprising YebF carrier protein, and the protein for secretion, operably linked to control sequences compatible with the host cell, and a secretory signal sequence for directing the secretion of the fusion protein as disclosed by Broedel and Foti by arranging the elements (i)-(iv) in a 5”-3” order of polynucleotide of interest for secretion as disclosed by Weis as a matter of design choice to prepare the AAV vector for secretion of the peptide of interest in the culture medium, said design choice amounting to combining prior art elements according to known methods to yield predictable results for example, linking the DNA fragments coding for the target proteins with a DNA segment which codes for a peptide which is recognized and cut by a proteolytic enzyme, such as Factor Xa. Given that different elements of (i)-(iv) in the AAV vector were available and were routinely used in different combination as in 5-3’ direction to secrete a polypeptide of interest, it would have been a matter of design choice for one of ordinary skill in the art to arrange the elements (i)-(iv) in in 5-3’ direction each of which is taught by the prior art to be useful for the same purpose in order to produce a secreted polypeptide that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from their having been taught in the prior art. Thus, it would have only required routine experimentation to modify the AAV vector of Broedel and Foti/Roks to a 5”-3” direction disclosed by Weis.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness 
Response to arguments
Applicants argue Broedel and Foti do not teach angiotensin (ang) 1-7. Applicants’ arguments have been fully considered but are not persuasive.
In response, Roks teaches angiotensin (ang) 1-7 as set forth in the new rejection above.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632